DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claimed limitations recited in independent claims 2, 9 and 16.
USPN 9,950,429 to Kim et al. discloses a similar control system for a mobile cleaning robot.  Kim discloses that a picture of the robot and a destination is taken along with two markers spaced apart from each other.  The markers define a coordinate system and the robot can be directed using the determined coordinate system data.  Kim does not disclose or suggest that one image is taken of a first region to determine a first set of coordinates of a region and then a second image is taken of the mobile cleaning robot to determine a second set of coordinates, and then using the information from both first and second sets of coordinates acquired from the two images to the mobile cleaning robot to request the mobile robot travel to the first location.  
USPN 2016/0379092 to Kutliroff discloses a system wherein a user can control a mobile robot with a handheld mobile device and uses pictures to perform map building that can guide the mobile robot from one area to another (paragraphs [0076]-[0082]). However Kutliroff does not disclose or suggest that one image is taken of a first region to determine a first set of coordinates of a region and then a second image is taken of the mobile cleaning robot to determine a second set of coordinates, and then using the information from both first and 
Additional relevant prior art is cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669